DENY; and Opinion Filed June 25, 2019.




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00424-CV

 IN RE BUCKNER ADOPTION AND MATERNITY SERVICES, INC., ET AL, Relators

                   Original Proceeding from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-18-04583-C

                              MEMORANDUM OPINION
                            Before Justices Myers, Nowell, and Molberg
                                     Opinion by Justice Myers
          Before the Court is relators’ petition for writ of mandamus in which they contend the

trial court abused its discretion by denying its motion to dismiss. Entitlement to mandamus relief

requires relators to show both that the trial court has clearly abused its discretion and that relators

have no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding). After reviewing the petition and the mandamus record, we conclude relators

have not shown they are entitled to the relief requested.

        Accordingly, we deny relators’ petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                     /Lana Myers/
                                                     LANA R. MYERS
190424F.P05                                          JUSTICE